           Case 1:13-cr-00271-LTS Document 970 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                   No. 13-CR-271-LTS-21

ALSHAQUEN NERO,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant Alshaquen Nero’s pro se motion requesting

“that the court appoint counsel to represent him in litigating a Motion for Compassionate

Release,” pursuant to 18 U.S.C. § 3582(c)(1)(A). (Docket Entry No. 969.) The Court has

carefully considered Mr. Nero’s request. In light of the relative lack of legal and factual

complexity involved, however, the Court denies the application for the appointment of counsel.

See Schlussel v. United States, No. 08-CR -94 (JFK), 2014 WL 1875928, at *3 (S.D.N.Y. May

9, 2014) (“The Second Circuit has repeatedly stated that ‘there is no statutory right to counsel

under the Criminal Justice Act in connection with a § 3582(c) motion, and that the provision of

counsel for such motions should rest in the discretion of the district court.’”) (quoting United

States v. Cirineo, 372 F. App'x 178, 179 (2d Cir. 2010)).

                 The Government is directed to file its response to Mr. Nero’s application for

compassionate release (construed to include his letter-motion dated May 26, 2020 (Docket Entry

No. 964), as well as his motion for the appointment of counsel) by July 30, 2020. A complete,

unredacted courtesy copy of the Government’s response must be provided to defendant and

emailed to Chambers via SwainNYSDCorresp@nysd.uscourts.gov. Mr. Nero’s reply to the

Government’s response, if any, must be filed by August 7, 2020.

NERO - SCHED ORD RE MTN FOR COMPASSIONATE RELEASE.DOCX                          VERSION JULY 16, 2020
                                                1
         Case 1:13-cr-00271-LTS Document 970 Filed 07/16/20 Page 2 of 2




              The Clerk of Court is respectfully directed to mail a copy of this Order to

defendant Nero, at Alshaquen Nero, Reg. No. 05861-748, USP Thomson, U.S. Penitentiary, P.O.

Box 1002, Thomson, IL 61285.

       SO ORDERED.

Dated: New York, New York
       July 16, 2020

                                                            _/s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




NERO - SCHED ORD RE MTN FOR COMPASSIONATE RELEASE.DOCX                        VERSION JULY 16, 2020
                                                2
